 



Exhibit 10.15
TWELFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS TWELFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
September 30, 2006 (this “Amendment”), is entered into among TRM Inventory
Funding Trust (“Borrower”), TRM ATM Corporation, in its individual capacity
(“TRM ATM”) and as Servicer (in such capacity, “Servicer”), Autobahn Funding
Company LLC (“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main, as Administrative Agent (in such capacity, “Administrative
Agent”) and as Liquidity Agent (in such capacity “Liquidity Agent”), and U.S.
Bank National Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A.     Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended, the “Agreement”); and
     B.     The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1.     Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2.     Amendments to Agreement. Effective as of Effective Date (as
defined in Section 3 below), the Agreement shall be amended as follows:
     2.1   Appendix A to the Agreement is hereby amended to amend clause (ix) of
the definition of “Servicer Event of Default” to read as follows:
     “(ix) The Tangible Net Worth of TRM shall at any time be less than
$15,000,000.”
     2.2   A new Section 2.06 is hereby added to the Agreement as follows:
     Section 2.06     Renewal and Termination Fees. The Borrower and TRM ATM,
jointly and severally, agree (i) to extend the Maturity Date for an additional
five year period (on substantially the same terms as then in effect other than
(A) the pricing level shall be at least 35 basis points lower spread than the
existing pricing and (B) the Facility Limit shall be $100,000,000) by execution
of an amendment thereto on or before January 31, 2007 if the Administrative
Agent receives credit approval for such extension on or before January 15, 2007,
(ii) to pay the Administrative Agent an extension fee of $250,000, such fee
payable in the following

 



--------------------------------------------------------------------------------



 



installments: $100,000 on the effective date of such extension (on terms no less
favorable to Borrower than those set forth in clause (i) hereof), $75,000 on or
before June 30, 2007 and $75,000 on or before September 30, 2007 and (iii) to
pay the Administrative Agent an amendment fee on January 31, 2007 (or any
earlier termination of this Agreement) for the execution of the Twelfth
Amendment in the amount of $1,000,000 if the Administrative Agent receives
credit approval for the extension before January 15, 2007 on terms no less
favorable to Borrower than those set forth in clause (i) hereof and so notifies
the Borrower thereof in writing before January 16, 2007 but the Borrower does
not agree to the extension of the Maturity Date for an additional 5 year period
on or prior to January 31, 2007. If the Administrative Agent does not receive
credit approval for such 5 year extension by January 15, 2007, then neither the
Borrower nor TRM ATM shall be required to pay any of the fees set forth in the
prior sentence.
          3.     Conditions to Effectiveness. This Amendment shall become
effective as of the date first written above (the “Effective Date”) when the
Administrative Agent shall have received counterparts of this Amendment, duly
executed by all parties hereto.
          4.     Representations and Warranties. Each of the Borrower, TRM ATM
and Servicer represents and warrants to the other parties hereto that (a) each
of the representations and warranties of such Person set forth in the Agreement
is true and correct as of the date of the execution and delivery of this
Amendment by such Person, with the same effect as if made on such date, (b) the
execution and delivery by such Person of this Amendment and the performance by
such Person of its obligations under the Agreement, as amended hereby (as so
amended, the “Amended Agreement”), (i) are within the powers of such Person,
(ii) have been duly authorized by all necessary action on the part of such
Person, (iii) have received all necessary governmental approval and (iv) do not
and will not contravene or conflict with (A) any provision of law or the
certificate of incorporation or by-laws or other organizational documents of
such Person or (B) any agreement, judgment, injunction, order, decree or other
instrument binding on such Person and (c) the Amended Agreement is the legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its terms.
          5.     Effect of Amendment. Except as expressly amended and modified
by this Amendment, all provisions of the Agreement shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Agreement to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.
          6.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



          7.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
any otherwise applicable principles of conflict of laws.
          8.     Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            TRM INVENTORY FUNDING TRUST


    By:   Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee    
        By:   /s/  Michael G. Oller, Jr.       Name:   Michael G. Oller, Jr.   
    Title:   Senior Financial Services Officer     

  TRM ATM CORPORATION


    By:   /s/  Daniel E. O’Brien       Name:   Daniel E. O’Brien        Title:  
CFO     

  AUTOBAHN FUNDING COMPANY LLC

    By:   DZ Bank AG, Deutsche Zentral-
Genossenschaftsbank Frankfurt am Main,
as its attorney-in-fact


    By:   /s/  Sandeep Srinath       Name:   Sandeep Srinath        Title:  
Vice President     

  By:   /s/  Christian Haesslein       Name:   Christian Haesslein       
Title:   Assistant Vice President     

  DZ BANK AG, DEUTSCHE ZENTRAL-       GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN, as Administrative
Agent and Liquidity Agent


    By:   /s/  Sandeep Srinath       Name:   Sandeep Srinath        Title:  
Vice President     

  By:   /s/  Christian Haesslein       Name:   Christian Haesslein       
Title:   Assistant Vice President     

  U.S. BANK NATIONAL ASSOCIATION


    By:   /s/  Toby Robillard       Name:   Toby Robillard       Title:  
Assistant Vice President    

 